Citation Nr: 0502021	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  04-35 909	)	DATE
	)
	)

                                                On appeal 
from the
         Department of Veterans Affairs Regional Office in 
Philadelphia, PA


THE ISSUE

Whether a decision of the Board of Veterans' Appeals of 
August 27, 1976, should be revised or reversed on the basis 
of clear and unmistakable error in the ratings assigned for 
service-connected eye disorders?



REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The veteran, the moving party in this case, served on active 
duty from August 1939 to May 1946, during which he has held 
as a prisoner-of-war of the Japanese government from March 
1942 to September 1945.  

A motion alleging clear and unmistakable error (CUE) in an 
August 1976 decision of the Board of Veterans Appeals' 
(Board) was docketed for review by the Board in October 2004.  
Its dismissal is herein effectuated on the basis of the 
moving party's specific request, advanced by his service 
representative, in November 2004 to withdraw his CUE motion, 
in order to seek initial review of his allegations of CUE in 
rating decisions entered on May 23, 1946, and April 1, 1947, 
and thereafter, as to the ratings then assigned for his 
service-connected eye disorder, at that time characterized as 
bilateral nutritional amblyopia.  It is clear from reviewing 
the numerous submissions of the veteran that such is his 
primary concern.  Such action in effect affords the moving 
party a more expansive review of his CUE allegations, whereas 
an adverse ruling on the CUE motion (of the Board's 1976 
decision) at this time would be final.  See 38 C.F.R. 
§ 20.1409 (2003).  

Notice is taken by the Board that the Department of Veterans 
Affairs (VA) Regional Office and Insurance Center (ROIC) in 
Philadelphia, Pennsylvania, erroneously advised the moving 
party in June 2001 correspondence that prior rating actions 
denying increased ratings for his service-connected eye 
disorders had been subsumed by previous Board decisions, to 
include its September 2000 denial of the moving party's 
motion for reconsideration of Board's decisions of August 27, 
1976; March 15, 1978; and June 7, 2000.  See Brown v. West, 
203 F.3d 1378 (Fed. Cir. 2000) (a Board decision on 
collateral review that did not decide the particular issue 
that is the subject of the current claim of CUE does not 
subsume the RO decision or otherwise preclude review by the 
RO of the CUE claim; a subsequent Board decision that does 
not affirm an RO decision cannot subsume that RO decision for 
purposes of a later collateral attack before the RO).  

To the extent that the doctrine of delayed-subsuming is not 
for application in this instance, the moving party's CUE 
claims as to rating decisions entered on May 23, 1946, and 
April 1, 1947, and subsequently, involving the ratings 
assigned for service-connected eye disorders, are 
specifically referred to the ROIC for initial review and 
adjudication.  


FINDINGS OF FACT

1.  In October 2004, the Board of Veterans' Appeals (Board) 
docketed the moving party's motion seeking review of the 
Board's decision of August 27, 1976, as to the assignment of 
ratings for service-connected eye disabilities to determine 
whether that decision involved CUE.

2.  The Board received notice on November 16, 2004, that the 
CUE review motion has been withdrawn.


CONCLUSION OF LAW

Such motion having been withdrawn, a motion seeking review of 
the Board's decision of August 27, 1976, on the basis of CUE 
as to the ratings assigned for service-connected eye 
disorders is dismissed.  38 C.F.R. § 20.1404(f) (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board of Veterans' Appeals Rule of Practice 1404(f) at 38 
C.F.R. § 20.1404(f) (2003), permits a party to withdraw a 
motion to review a final Board decision to determine whether 
CUE exists in that decision.  Inasmuch as the motion for CUE 
review in this case has now been withdrawn, the motion is 
dismissed, without prejudice to refiling, as provided by 38 
C.F.R. § 20.1404(f).


ORDER

The motion is dismissed without prejudice to refiling.



                       
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(f) is not a final decision of the Board.  38 C.F.R. 
§ 20.1409(b) (2003).  This dismissal removes your motion from 
the Board's docket, but you may refile the motion at a later 
date if you wish.

